DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Terminal Disclaimer

The terminal disclaimer filed on 12 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,112,882 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections

Claim 20 is objected to because of the following informalities:  the claim recites “a capacitive evaluation touch layer” and subsequently references “the capacitive evaluation continuously spread over the control zone.”  The examiner assumes that the claim contains an editing error and is intended to recite “the capacitive evaluation touch layer….”  Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bagley (US 4,078,257).

As pertaining to Claim 20, Bagley discloses (see Fig. 1 and Fig. 5) a control device (27; see Col. 2, Ln. 12-19) comprising:
a control zone (see (13)) including a capacitive evaluation touch layer (37, 39, 41) without a touch screen (see Col. 2, Ln. 46-63), the capacitive evaluation touch layer (37, 39, 41) continuously spread over the control zone (13), wherein the capacitive evaluation touch layer (37, 39, 41) detects spots where human fingers are close but without the human finger touching (see (35)) the capacitive evaluation touch layer (37, 39, 41);
a first graphic layer (i.e., a lower graphic layer (89)) with graphic representation of at least one control element (see (91)), the first graphic layer (i.e., a lower graphic layer (89)) continuously spread over the control zone (13), wherein the first graphic layer (i.e., the lower graphic layer (89)) is permanently fixed (i.e., via assembly) to the control zone (13);
a first interpretation definition (i.e., a first touch key interpretation) belongs to the first graphic layer (i.e., the lower graphic layer (89)), the first interpretation definition (i.e., a first touch key interpretation) includes information about at least one function of a controlled device (see (21)), wherein the first interpretation definition (i.e., first touch key interpretation) describes assigning of individual parts (again, see (91)) of the first graphic layer (i.e., the lower graphic layer (89)) surface to respective controls (i.e., touch inputs) and to respective functions (i.e., input functions) of the controlled device (21).
a second graphic layer (i.e., an upper graphic layer (89)) located on the first graphic layer (i.e., the lower graphic layer (89)) or on the capacitive evaluation touch layer (37, 39, 41), the second graphic layer (i.e., the upper graphic layer (89)) continuously spread over the control zone (13), the second graphic layer (i.e., the upper graphic layer (89)) is removable (i.e., via disassembly) from the first graphic layer (i.e., the lower graphic layer (89)) or from the capacitive evaluation touch layer (37, 39, 41), wherein the second graphic layer (i.e., an upper graphic layer (89)) is a thin and dielectric medium (i.e., plastic material) with graphic representations of at least two controls (i.e., touch inputs);
a second interpretation definition (i.e., a second touch key interpretation) belongs to the second graphic layer (i.e., the upper graphic layer (89)), the second interpretation definition (i.e., a second touch key interpretation) includes information about at least two functions (i.e., input functions) of the controlled device (21), wherein the second interpretation definition (i.e., the second touch key interpretation) describes assigning of individual parts (again, see (91)) of the second graphic layer (i.e., the upper graphic layer (89)) surface to respective controls (i.e., touch inputs) and to respective functions (i.e., input functions) of the controlled device (21);
an evaluation unit (see Fig. 2) connected to the capacitive evaluation touch layer (37, 39, 41);
a memory (see (19) in Fig. 2) having the first interpretation definition (i.e., the first touch key interpretation), or the second interpretation definition (i.e., the second touch key interpretation), or both interpretation definitions;
wherein all controls (i.e., touch inputs) are in the form of images, graphical representation of buttons or keys, or control elements (i.e., key elements);
wherein the second graphic layer (i.e., the upper graphic layer (89)) is designed to cover the first graphic layer (i.e., the lower graphic layer (89));
wherein the first graphic layer (i.e., the lower graphic layer (89)) and the second graphic layer (i.e., the upper graphic layer (89)) have different numbers, or shapes, or layout, or visual display of the controls (see (91));
wherein the evaluation unit (again, see Fig. 2) is programmed according to the first interpretation definition (i.e., the first touch key interpretation) or according to the second interpretation definition (i.e., the second touch key interpretation), is adjusted for different evaluation of a touch or a touch gesture at the same spot on the touch layer (37, 39, 41) based on the first interpretation definition (i.e., the first touch key interpretation) if the second graphic layer (i.e., the upper graphic layer (89)) is not entered or based on the second interpretation definition (i.e., the second touch key interpretation) if the second graphic layer (i.e., the upper graphic layer (89)) is entered;
wherein the control device (27) is not a part of the controlled device (21; see Col. 2, Ln. 64-67 and Col. 3, Ln. 8-14 in combination with Col. 3, Ln. 25-30 and Ln. 57-68 through Col. 4, Ln. 1-9; and Col. 4, Ln. 25-29 and Ln. 39-60; and Col. 5, Ln. 31-33).

As pertaining to Claim 21, Bagley discloses (see Fig. 1 and Fig. 5) that the capacitive evaluation touch layer (37, 39, 41) is a capacitive touch digitizer (again, see Col. 2, Ln. 46-63 and also see Col. 5, Ln. 54-65).

As pertaining to Claim 22, Bagley discloses (see Fig. 1 and Fig. 5) that the first graphic layer (i.e., the lower graphic layer (89)) is located under the capacitive evaluation touch layer (37, 39, 41), which is transparent or translucent (again, see Col. 2, Ln. 46-63).

As pertaining to Claim 23, Bagley discloses (see Fig. 1 and Fig. 5) that the control device (27) has an interface (i.e., see (55)) for an additional transfer of the second interpretation definition (i.e., a second touch key interpretation) to the evaluation unit (see Fig. 2; and again, see Col. 3, Ln. 25-30 and Ln. 57-68 through Col. 4, Ln. 1-9; and Col. 4, Ln. 25-29 and Ln. 39-60).

As pertaining to Claim 24, Bagley discloses (see Fig. 1 and Fig. 5) that part of the first graphic layer (i.e., the lower graphic layer (89)) or part of the second graphic layer (i.e., the upper graphic layer (89)) is in the evaluation unit (see Fig. 2) evaluated as a touchpad (again, see Col. 2, Ln. 64-67 and Col. 3, Ln. 8-14 in combination with Col. 3, Ln. 25-30 and Ln. 57-68 through Col. 4, Ln. 1-9; and Col. 4, Ln. 25-29 and Ln. 39-60).

As pertaining to Claim 25, Bagley discloses (see Fig. 1 and Fig. 5) that the control device (27) has at least one element providing mechanical (35), acoustic, or optical (91) feedback to the user (again, see Col. 4, Ln. 39-44).

As pertaining to Claim 26, Bagley discloses (see Fig. 1 and Fig. 5) that the control device (27) has at least one communication interface (see any wiring in Fig. 2 and/or Fig. 6) serving to one-way or two-way communication with the controlled device (21) or with a second control device (see Col. 2, Ln. 15-19 and Ln. 64-67).

As pertaining to Claim 27, Bagley discloses (see Fig. 1 and Fig. 5) that the control device (27) is a wall mounted switch or control panel (see Col. 1, Ln. 23-30).

As pertaining to Claim 28, Bagley discloses (see Fig. 1 and Fig. 5) that the control device (27) is a remote control (see Col. 1, Ln. 23-30).

As pertaining to Claim 29, Bagley discloses (see Fig. 1 and Fig. 5) that the control device (27) is a home, office, or industrial control panel (see Col. 1, Ln. 23-30).

As pertaining to Claim 30, Bagley discloses (see Fig. 1 and Fig. 5) that the control device (27) is a computer accessory (see Col. 1, Ln. 23-30).

As pertaining to Claim 31, Bagley discloses (see Fig. 1 and Fig. 5) the second graphic layer (i.e., the upper graphic layer (89)) comprises:
a physical medium (see (89));
a graphic representation of at least one control element (see (91)) on the physical medium (89);
a second interpretation definition (i.e., a second touch key interpretation) belongs to the second graphic layer (i.e., the upper graphic layer (89));
wherein physical medium (89) is designed to cover the first graphic layer (i.e., the lower graphic layer (89));
wherein the second interpretation definition (i.e., the second touch key interpretation) describes assigning of the individual parts of the second graphic layer (i.e., the upper graphic layer (89)) surface to the respective controls and to the respective functions of the controlled device (again, see Col. 4, Ln. 25-29 and Ln. 39-60).

As pertaining to Claim 32, Bagley discloses (see Fig. 1 and Fig. 5) the second graphic layer (i.e., the upper graphic layer (89)) has a machine-readable identifier (i.e., code identifier; again, see Col. 4, Ln. 25-29 and Ln. 39-60).

As pertaining to Claim 33, Bagley discloses (see Fig. 1 and Fig. 5) the second graphic layer (i.e., the upper graphic layer (89)) includes a memory medium (19) for storing the second interpretation definition (again, see Col. 4, Ln. 25-29 and Ln. 39-60).

As pertaining to Claim 34, Bagley discloses (see Fig. 1 and Fig. 5) a method of evaluation of a touch or touch gesture on the touch layer (37, 39, 41) in the device of claim 20, wherein the touch or the touch gesture is translated into an information on activation of a control element (see (35)) based on its location on the first graphic layer (i.e., the lower graphic layer (89)), if the second graphic layer (i.e., the upper graphic layer (89)) is not inserted (i.e., activated), or on the second graphic layer (i.e., the upper graphic layer (89)), if the second graphic layer (i.e., the upper graphic layer (89)) is inserted (i.e., activated; again, see Col. 2, Ln. 64-67 and Col. 3, Ln. 8-14 in combination with Col. 3, Ln. 25-30 and Ln. 57-68 through Col. 4, Ln. 1-9; and Col. 4, Ln. 25-29 and Ln. 39-60).


Response to Arguments

Applicant's arguments filed 12 May 2022 have been fully considered but they are not persuasive.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, namely Bagley, teach or fairly suggest the combination of features as newly recited in independent Claim 20.  Specifically, the applicant appears to assert that Bagley does not teach or fairly suggest at least a “capacitive evaluation touch layer without a touch screen,” a “first graphic layer” that is “permanently fixed to the control zone,” and a “second graphic layer” that is “located on the first graphic layer or on the capacitive evaluation touch layer” as a “thin and dielectric medium with graphic representation of at least two controls” (see the bolded portions of the Remarks at Page 7).  The applicant further asserts that the intended use of the claimed “control device” as a “control panel for controlling controlled devices” is a distinguishing feature of the claimed invention (see Remarks at Page 8).  The examiner respectfully disagrees.  In fact, Bagley discloses the claimed control device (27) as a “control panel for controlling controlled devices” such as a display device (21), including the claimed first graphic layer as a lower graphic layer (89) that is “permanently fixed to the control zone” (13) via assembly of the control device (27), and the claimed second graphic layer as an upper graphic layer (89) that is located on the first graphic layer, or lower graphic layer (89)), or on the capacitive evaluation touch layer (37, 39, 41) as a thin and dielectric medium, or plastic material, with graphic representation of at least two controls, wherein the control device (27) is not a part of the controlled device (21; again, see at least Col. 3, Ln. 25-30; Col. 4, Ln. 39-60; and Col. 5, Ln. 31-33).  Therefore, the rejection of Claims 20-34 is maintained.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622